FILED
                                                            FEB 21 2013
 1
                                                        SUSAN M SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT


 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )       BAP No.     AZ-11-1670-TaPaMk
                                   )
 6   JOHN A. HAMILTON,             )       Bk. No.    10-41456-GBN
                                   )
 7                  Debtor.        )       Adv. No.    11-00573-GBN
     ______________________________)
 8                                 )
     JOHN A. HAMILTON,             )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       M E M O R A N D U M*
11                                 )
     LISA YOUNGBLOOD,              )
12                                 )
                    Appellee.      )
13   ______________________________)
14                     Submitted Without Oral Argument**
                              on January 25, 2013
15
                           Filed - February 21, 2013
16
               Appeal from the United States Bankruptcy Court
17                       for the District of Arizona
18     Honorable George B. Nielsen, Jr., Bankruptcy Judge, Presiding
                      ________________________________
19
     Appearances:     Appellant John A. Hamilton, pro se on brief.
20                     __________________________________
21   Before:   TAYLOR, PAPPAS, and MARKELL, Bankruptcy Judges.
22
23
          *
24           This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
25   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
26
          **
27           In an order entered on August 2, 2012, the Panel
     determined that this appeal was suitable for disposition without
28   oral argument. Fed. R. Bankr. P. 8012; 9th Cir. BAP Rule 8012-1.

                                       1
 1        John A. Hamilton (“Debtor”) appeals from a bankruptcy court
 2   order granting summary judgment in favor of his ex-spouse Lisa
 3   Youngblood (“Youngblood”).   The bankruptcy court found that two
 4   state court judgments for attorney’s fees and costs obtained by
 5   Youngblood against Debtor in their Arizona domestic relations
 6   case are nondischargeable pursuant to section 523(a)(5).1
 7   Youngblood sought relief under both section 523(a)(5) and
 8   (a)(15).   We AFFIRM.
 9                           FACTUAL BACKGROUND
10        Debtor’s appellate brief fails to set forth the facts
11   relevant to this appeal in a coherent manner.   In his excerpts of
12   record, Debtor submitted copies of Youngblood’s Motion for
13   Summary Judgment (“Motion”), her Statement of Facts in Support,
14   and Debtor’s Response to the Motion for Summary Judgment
15   (“Opposition”).2   These excerpts, along with declaratory and
16   documentary evidence obtained from the bankruptcy court docket,
17   establish that the following facts submitted to the bankruptcy
18   court were not in dispute.
19
20        1
             Unless otherwise specified, all chapter and section
21   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all “Rule” references are to the Federal Rules of Bankruptcy
22   Procedure, Rules 1001-9037. All “Civil Rule” references are to
     the Federal Rules of Civil Procedure.
23
          2
24           Debtor failed to submit copies of the affidavits and
     documentary evidence in support filed by the parties in
25   connection with the Motion. We, therefore, exercise our
     discretion to review independently the imaged documents from the
26   bankruptcy court’s electronic docket. See Rourke v. Seaboard
27   Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d 955, 957-58
     (9th Cir. 1989); Atwood v. Chase Manhattan Mortg. Co.
28   (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).

                                      2
 1        In February 2000, Debtor and Youngblood stipulated to a
 2   Consent Decree of Dissolution of Marriage filed in Case No. DR
 3   98-11662 in Arizona Superior Court, Maricopa County (“Case #1").
 4   Case #1 was transferred to another division of the Superior Court
 5   and assigned new case number DR 1998-070471 in March of 2003
 6   (“Case #2").   In Case #2, on July 3, 2003, the Superior Court
 7   entered judgment against Debtor in favor of Youngblood for
 8   attorney’s fees and costs in the amount of $4,203.77 plus
 9   10% interest (the “July 2003 Judgment”).   On October 29, 2007,
10   the Superior Court entered another judgment in Case #2 against
11   Debtor and in favor of Youngblood for attorney’s fees and costs
12   in the amount of $567.87 (the “October 2007 Judgment,” and,
13   together with the July 2003 Judgment, the “Fees Judgments”).3
14        According to Youngblood, the Superior Court entered the
15   July 2003 Judgment as a result of an improper post-decree civil
16   action filed by Debtor that was consolidated by the Superior
17   Court with Case #2, and then dismissed.    The Superior Court
18   entered the October 2007 Judgment as a result of Debtor’s
19   improper petition to modify child support.   Youngblood argues,
20   therefore, that all the post-decree attorney’s fees “concern the
21
22
          3
             Another earlier attorney’s fees judgment was entered
23   against Debtor in favor of Youngblood in Case #1 in May 2002 (the
24   “May 2002 Judgment”). Youngblood’s Motion also sought a
     determination that the May 2002 Judgment was not subject to
25   discharge. Debtor argued in his Opposition that the May 2002
     Judgment had been discharged in a prior bankruptcy case filed by
26   Debtor in 2002. At oral argument on the Motion, Youngblood’s
27   counsel conceded that the May 2002 Judgment is not a subject of
     this adversary proceeding. Thus, the Judgment on appeal only
28   pertains to the July 2003 Judgment and the October 2007 Judgment.

                                      3
 1   health safety and welfare of the minor children” (Motion at 5)
 2   and, as such, are nondischargeable pursuant to section 523(a)(5)
 3   or, alternatively, pursuant to section 523(a)(15).
 4        In his Opposition, Debtor disputes neither Youngblood’s
 5   factual representations nor the circumstances and grounds for the
 6   Fees Judgments.    Instead, Debtor alleges that, after the Fees
 7   Judgments were entered, the Superior Court entered a minute entry
 8   dated January 8, 2009 (the “2009 Minute Entry”) following a
 9   hearing on the parties’ agreement as to the status of child
10   support arrears.   The 2009 Minute Entry provided that:   “each
11   party is responsible for their own attorney’s fees and costs.”
12   Opposition at 59:6-8.   Debtor argues that based on the
13   2009 Minute Entry, the Fees Judgments should be vacated and
14   discharged; in essence, he interprets the 2009 Minute Entry as
15   releasing him from liability under the previous fee awards.
16   Debtor also advises that he had filed a Motion to Set Aside
17   Judgment with the Superior Court on October 26, 2011 (the “Set
18   Aside Motion”) on the same theory.4
19        After hearing oral argument,5 the bankruptcy court found
20
21
          4
             Debtor included only the first two of eighteen pages of
22   the Opposition. This Panel reviewed the entire document filed by
     Debtor on the bankruptcy court docket.
23
          5
24           The bankruptcy court initially informed the parties that
     it was inclined to defer ruling on the Motion, given the Superior
25   Court’s concurrent jurisdiction with respect to dischargeability
     determinations under section 523(a)(5) and in light of the
26   pending Set Aside Motion. After response and argument from the
27   parties, however, the bankruptcy court ruled, but allowed that if
     the state court were to subsequently find the Fees Judgments
28   void, the nondischargeability determination would be moot.

                                       4
 1   that:       “the record presented by [Youngblood] and not denied by
 2   the Debtor supports a clear conclusion that the [Fees Judgments]
 3   were awarded as part of an ongoing effort to either modify child
 4   support or correct child support or test whether arrearages
 5   existed.”      Hr’g Tr. (Nov. 15, 2011) at 14:1-5.   The bankruptcy
 6   court found that the Debtor failed to rebut Youngblood’s
 7   evidence, and stated that “he did not attempt to do so.        He’s
 8   attacked the very judgments themselves as being void.”         Id. at
 9   16:23-25, 17:1-2.      The bankruptcy court reasoned that the
10   Debtor’s own unsubstantiated arguments that the Fees Judgments
11   were void, because he was current on his arrearages, supported
12   the bankruptcy court’s conclusion that the Fees Judgments are
13   domestic support obligations under section 523(a)(5).      And
14   because the Fees Judgments fell under section 523(a)(5), they
15   necessarily did not fall under section 523(a)(15).6      The
16   bankruptcy court therefore granted the Motion and entered
17   Judgment based on section 523(a)(5).      Debtor filed a timely
18   notice of appeal.
19                                  JURISDICTION
20           The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
21   §§ 1334 and 157(b)(2)(I).      We have jurisdiction under 28 U.S.C.
22   § 158.7
23
             6
24           Section 523(a)(15) specifically excludes debts “of the
     kind described in paragraph (5). . . .”
25
             7
             As discussed earlier, Debtor asserted in the Opposition
26   and at the November 15, 2011 hearing on the Motion that he had
27   filed the Set Aside Motion. The bankruptcy court advised the
     parties at the hearing that the granting of summary judgment
28                                                      (continued...)

                                          5
 1                                      ISSUE
 2           Did the bankruptcy court err when it granted Youngblood
 3   summary judgment determining that the Fees Judgments were
 4   nondischargeable?
 5                               STANDARD OF REVIEW
 6           We review orders granting summary judgment de novo.
 7   Bendon v. Reynolds (In re Reynolds), 479 B.R. 67, 71 (9th Cir.
 8   BAP 2012).      In doing so, we are “governed by the same principles
 9   as the [bankruptcy] court:      whether, with the evidence viewed in
10   the light most favorable to the non-moving party, there are no
11   genuine issues of material fact, so that the moving party is
12   entitled to a judgment as a matter of law.”      Bamonte v. City of
13   Mesa, 598 F.3d 1217, 1220 (9th Cir. 2010)(internal quotation
14   marks and citation omitted).      We must also determine “whether the
15   [bankruptcy] court correctly applied the relevant substantive
16   law.”       Paulman v. Gateway Venture Partners III, L.P. (In re
17
18           7
           (...continued)
19   would be without effect if the Superior Court subsequently
     determined the Fees Judgments to be void. The bankruptcy court
20   included a similar statement in the judgment, and, based thereon,
21   the motions panel identified a mootness issue. An appeal is moot
     if an event occurs during its pendency “that makes it impossible
22   for the appellate court to grant ‘any effectual relief whatever’
     to the prevailing party.” United States v. Tanoue, 94 F.3d 1342,
23   1344 (9th Cir. 1996) (citations omitted). The motions panel,
24   therefore, required Debtor to file a written response explaining
     the status of the Set Aside Motion and why this appeal is not
25   moot. Debtor responded that the Superior Court had denied the
     Set Aside Motion, and the motions panel thereafter entered an
26   order on August 2, 2012, determining that this appeal does not
27   appear to be moot. This Panel, after independent review, agrees,
     and therefore will not consider further argument from the Debtor
28   on this point.

                                          6
 1   Filtercorp, Inc.), 163 F.3d 570, 578 (9th Cir. 1998) (citation
 2   omitted).    Whether a claim is nondischargeable presents mixed
 3   issues of law and fact that are reviewed de novo.   See Miller v.
 4   United States, 363 F.3d 999, 1004 (9th Cir. 2004); Hamada v. Far
 5   East Nat’l Bank (In re Hamada), 291 F.3d 645, 649 (9th Cir.
 6   2002).
 7                                DISCUSSION
 8            Debtor Fails To Identify Any Grounds For Reversal.
 9        Debtor’s appellate brief does little to assist this Panel’s
10   review of the facts and legal grounds upon which the bankruptcy
11   court ruled.   Appellee did not file a brief.   Debtor generally
12   argues that the bankruptcy court made findings of fact that were
13   contrary to the evidence; however, his specific arguments veer
14   off into areas where consideration by this Panel is
15   inappropriate.
16        First, Debtor challenges the bankruptcy court’s ruling by
17   arguing that Youngblood’s counsel committed fraud on the Superior
18   Court when he filed false affidavits in support of the Fees
19   Judgments.   In support, Debtor includes in his appellate appendix
20   at Tabs 1 through 3 copies of three affidavits, which appear on
21   their faces to have been filed in the Superior Court in 2002,
22   2003, and 2007, respectively.
23        Neither the argument nor the supporting documents were
24   presented to the bankruptcy court in connection with the Motion.
25   As such, the argument is waived, and the Panel will strike the
26   three affidavits.   Golden v. Chicago Title Ins. Co. (In re Choo),
27   273 B.R. 608, 613 (9th Cir. BAP 2002) (issues not raised at the
28   trial court will not be considered for the first time on appeal);

                                       7
 1   Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077-78 (9th Cir.
 2   1988) (papers not filed or admitted into evidence by trial court
 3   prior to judgment on appeal were not part of the record on appeal
 4   and thus stricken); see also Oyama v. Sheehan (In re Sheehan),
 5   253 F.3d 507, 512 n.5 (9th Cir. 2001) (“Evidence that was not
 6   before the lower court will not generally be considered on
 7   appeal.”).    As noted by the Ninth Circuit in Kirshner:      “We are
 8   here concerned only with the record before the trial judge when
 9   his decision was made.”    Kirshner, 842 F.2d at 1077 (internal
10   quotation marks and citation omitted, emphasis in original).
11   Therefore, we must consider only the record before the bankruptcy
12   court when it granted summary judgment.8
13        Second, Debtor asks this Panel to correct mistakes allegedly
14   made by the Superior Court and cites Civil Rule 60(d)(3) as
15   authority for this Panel to “set aside a judgment for fraud on
16   the court.”   Aplt. Op. Br. at 7.       This Panel cannot sit as an
17   appellate court in relation to a state court decision, and Civil
18   Rule 60(d)(3) is wholly inapplicable to such a request.       The
19   Rooker-Feldman doctrine has limited applicability, but it applies
20   squarely when a state-court loser, such as Debtor, complains of a
21   “mistake” made by the state court and, in effect, invites review
22   and rejection of the Fees Judgments on that basis.       See generally
23   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280
24   (2005); Maldonado v. Harris, 370 F.3d 945, 949-50 (9th Cir.
25
26        8
             Even if the Debtor made the argument to the bankruptcy
27   court, the bankruptcy court, like this Panel, lacked any
     jurisdiction or authority to consider it. See generally,
28   discussion herein regarding the Rooker-Feldman doctrine.

                                         8
 1   2004).
 2        Third, Debtor requests that this Panel find that Debtor
 3   entered in good faith into a settlement that was presented to a
 4   Commissioner of the Superior Court.   Again, Debtor did not argue
 5   this issue or its relevancy before the bankruptcy court, and,
 6   therefore, it is not appropriate for consideration on appeal.
 7   In re Choo, 273 B.R. at 613.
 8        Debtor makes only one argument on appeal that he previously
 9   presented to the bankruptcy court in his Opposition.    Debtor
10   argues, in essence, that the 2009 Minute Entry had the effect of
11   releasing him from any liability for the Fees Judgments.
12   Concurrently with the filing of the Opposition, the Debtor filed
13   the Set Aside Motion with the Superior Court on the same theory.
14   The record in this appeal reflects that the Superior Court denied
15   the Set Aside Motion.   Thus, this argument is moot.
16        Because Debtor fails to identify any genuine issue of
17   material fact as to the legal nature of the Fees Judgments or to
18   cite any authority to show that the bankruptcy court erred when
19   it determined Youngblood was entitled to a nondischargeable
20   judgment as a matter of law, we affirm on that basis.   See United
21   States v. Dunkel 927 F.2d 955, 956 (7th Cir. 1991) (a skeletal
22   argument does not preserve a claim:   “judges are not like pigs,
23   hunting truffles”).
24        Nonetheless, because we are to construe pro se appellate
25   briefs liberally (see Balistreri v. Pacifica Police Dep’t,
26   901 F.2d 696, 699 (9th Cir. 1988)), we also examine the record to
27   determine if it supports the bankruptcy court’s decision to grant
28   Youngblood summary judgment.

                                      9
 1     The Bankruptcy Court Did Not Err When It Determined The Fees
          Judgments Are Nondischargeable Under Section 523(a)(5).
 2
 3        Section 523(a)(5) excepts from discharge any debts owing
 4   “for a domestic support obligation.”     This provision balances
 5   dueling policies.    On the one hand, allowing a debtor a “fresh
 6   start” requires that the court limit the exceptions to discharge
 7   to those expressly provided in the Bankruptcy Code.        Beaupied v.
 8   Chang (In re Chang), 163 F.3d 1138, 1140 (9th Cir. 1998).        On the
 9   other hand, there is an “overriding public policy favoring the
10   enforcement of familial obligations.”        Id.   (internal quotation
11   marks and citation omitted).    Whether a debt is actually a
12   domestic support obligation is a factual determination made as a
13   matter of federal bankruptcy law.      Id.
14        Decisions in the Ninth Circuit, as well as in other
15   circuits, support the section 523(a)(5) nondischargeability of
16   attorney’s fees awarded either in connection with a dissolution
17   proceeding as alimony, maintenance, or support or in child
18   custody proceedings.    See Rehkow v. Lewis (In re Rehkow),
19   2006 Bankr. LEXIS 4870 *9 (9th Cir. BAP Aug. 17, 2006) (compiling
20   cases).
21            The bankruptcy court determined the Fees Judgments
22   nondischargeable under section 523(a)(5)9, based on the evidence
23
24
25        9
             The bankruptcy court also found that, as the Fees
     Judgments were entered in connection with domestic support
26   obligations, under section 523(a)(5) they necessarily did not
27   fall under section 523(a)(15), which pertains to a debt “not of
     the kind described in [523(a)(5)].” Hr’g Tr. (Nov. 15, 2011) at
28   14:1-8.

                                       10
 1   submitted by Youngblood10 and the lack of any evidence or
 2   argument presented to the contrary by the Debtor.    The bankruptcy
 3   court noted that:    “[t]he fee awards were all entered by a family
 4   court in connection with a divorce and related proceedings
 5   including alimony and support allegations.”    Hr’g Tr. (Nov. 15,
 6   2011) at 13:17-19.   It also concluded that:   “the record
 7   presented by movant and not denied by the Debtor supports a clear
 8   conclusion that the fees were awarded as part of an ongoing
 9   effort to either modify child support or correct child support or
10   test whether arrearages existed.”     Hr’g Tr. (Nov. 15, 2011) at
11   14:1-5.
12        We independently reviewed the legal arguments and evidence
13   submitted by the parties to the bankruptcy court.    Youngblood did
14   not argue, nor did the bankruptcy court explore, how the Superior
15   Court characterized the debt under Arizona law; and state law is
16   relevant to a determination under section 523(a)(5).    See In re
17   Chang, 163 F.3d at 1140.    Youngblood argued that all fees upon
18   which the Fees Judgments were based were incurred in connection
19   with the health, safety, and welfare of the parties’ minor
20   children.   Youngblood further argued that where the fees were not
21   a domestic support obligation, but owed to a former spouse or
22   child and incurred in the course of a divorce or divorce decree
23   or other order, such fees are nondischargeable under
24
25        10
             In support of the Motion, Youngblood filed the affidavit
     of her family law attorney, who also represented her on the
26   Motion, along with copies of orders, minute entries, and court
27   dockets in both domestic relations cases in the Superior Court,
     which we have reviewed. See In re E.R. Fegert, Inc., 887 F.2d at
28   957-58.

                                      11
 1   section 523(a)(15).   Section 523(a)(15) excepts from discharge a
 2   debt “to a spouse, former spouse, or child of the debtor and not
 3   of the kind described in paragraph (5) that is incurred by the
 4   debtor in the course of a divorce or separation or in connection
 5   with a separation agreement, divorce decree or other order of a
 6   court of record . . . .”
 7        Our review of Youngblood’s counsel’s affidavit in support of
 8   her Motion and the dockets in Case #1 and Case #2 confirms
 9   Youngblood’s characterization in large measure, but also
10   discloses that numerous docket entries refer to visitation and/or
11   custody disputes in addition to the child support disputes.
12   Based thereon, and in light of the lack of any argument that
13   Arizona state law would lead to a different result, we are able
14   to conclude that the bankruptcy court did not err by finding the
15   debt evidenced by the Fees Judgments to be nondischargeable under
16   section 523(a)(5).    To the extent some of the fees awarded do not
17   cleanly fit within “domestic support obligations,” however, such
18   error would be harmless.11   We conclude that all such fee awards
19   otherwise would be nondischargeable under section 523(a)(15).
20   And, as we may affirm the bankruptcy court on any grounds
21   supported by the record [(Canino v. Bleau (In re Canino),
22   185 B.R. 584, 594 (9th Cir. BAP 1995)], it is not necessary for
23   us to decide between the two alternative statutory provisions.
24
25
26        11
             We generally ignore harmless error. See Van Zandt v.
27   Mbunda (In re Mbunda), 484 B.R. 344, 2012 Bankr. LEXIS 5940 *20
     (9th Cir. BAP)(citing Litton Loan Serv’g, LP v. Garvida (In re
28   Garvida), 347 B.R. 697, 704 (9th Cir. BAP 2006)).

                                      12
 1                               CONCLUSION
 2        On the motion for summary judgment, the bankruptcy court did
 3   not err in determining that there were no genuine issues of
 4   material fact.   The Fees Judgments are nondischargeable, and,
 5   therefore, we AFFIRM.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     13